12-3611
         Seyed Mohammed v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A089 253 296
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _____________________________________
12
13       MOHAMED FIRTHOWZ SEYED MOHAMMED,
14                Petitioner,
15
16                         v.                                   12-3611
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Joshua Bardavid, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Stephen J. Flynn,
27                                     Assistant Director; James A. Hurley,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Mohamed Firthowz Seyed Mohammed, a native and citizen

 6   of Sri Lanka, seeks review of a September 7, 2012, decision

 7   of the BIA affirming the March 14, 2011, decision of an

 8   Immigration Judge (“IJ”), which denied his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Mohamed Firthowz

11   Seyed Mohammed, No. A089 253 296 (B.I.A. Sept. 7, 2012),

12   aff’g No. A089 253 296 (Immig. Ct. N.Y. City Mar. 14, 2011).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

17   514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

18   of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d
20   510, 513 (2d Cir. 2009).

21       To establish eligibility for asylum or withholding of

22   removal, an applicant must show persecution, or fear of

23   persecution, on account of race, religion, nationality,

                                  2
 1   membership in a particular social group, or political

 2   opinion.   See 8 U.S.C. §§ 1101(a)(42); 1231(b)(3).    The

 3   agency did not err in finding that Seyed Mohammed did not

 4   demonstrate persecution on account of a protected ground

 5   because there was no evidence that he was harmed because of

 6   either his family membership or his status as a wealthy

 7   Muslim business owner, or that any protected ground was one

 8   central reason for any harm he encountered.     See 8 U.S.C.

 9   §§ 1101(a)(42), 1158(b)(1)(B)(ii); Kone v. Holder, 596 F.3d
10   141, 152 (2d Cir. 2010).   Seyed Mohammed testified that he

11   saw LTTE members shoot and kill his father and great uncle

12   when he was a child, and later learned that his father had

13   refused to pay the LTTE members.    He then discussed the

14   LTTE’s attempts to extort money from him in 2006, but gave

15   no indication that the threats, harassment, and harm the

16   LTTE visited upon him had anything to do with either his

17   family name or his religion.    See Ucelo-Gomez v. Mukasey,

18   509 F.3d 70, 73-74 (2d Cir. 2007) .     Moreover, his two

19   sisters, a brother, and his mother all continue to live in

20   Sri Lanka without incident.    See Melgar de Torres v. Reno,

21   191 F.3d 307, 313 (2d Cir. 1999).     While Seyed Mohammed

22   stated in his asylum application that several days after


                                    3
 1   LTTE members assaulted him, the LTTE massacred a group of

 2   Muslims in the region, he did not indicate that his

 3   encounter with the LTTE was premised upon the fact that he

 4   is Muslim.     Accordingly, Seyed Mohammed did not demonstrate

 5   that any harm he encountered was on account of any protected

 6   ground.   See Kone, 596 F.3d at 152.

 7       Furthermore, the agency did not err in concluding that

 8   the harm Seyed Mohammed experienced did not rise to the

 9   level of persecution.     The BIA has defined persecution as a

10   “threat to the life or freedom of, or the infliction of

11   suffering or harm upon, those who differ in a way regarded

12   as offensive.”     Matter of Acosta, 19 I. & N. Dec. 211, 222

13   (BIA 1985), overruled, in part, on other grounds, INS v.

14   Cardoza-Fonseca, 480 U.S. 421 (1987); accord Ivanishvili v.

15   U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006).

16   The harm must be sufficiently severe, rising above “mere

17   harassment.”     Ivanishvili, 433 F.3d at 341.

18       Considering the harm inflicted upon Seyed Mohammed in

19   the aggregate, the agency reasonably found that he was not

20   harmed to the degree necessary to reach the high threshold

21   of “persecution.”     See id.   Although his experiences were

22   unfortunate, he was never subjected to serious physical harm


                                      4
 1   to the degree that his life or freedom was threatened.     See

 2   Acosta, 19 I. & N. Dec. at 222; see also Joaquin-Porras v.

 3   Gonzales, 435 F.3d 172, 182 (2d Cir. 2006).     Although “non-

 4   life threatening violence and physical abuse” may constitute

 5   persecution as well, the one instance in which Seyed

 6   Mohammed endured physical harm did not rise to the level of

 7   persecution when considered in the aggregate.     See Beskovic

 8   v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006).     Moreover,

 9   although tragic, the murder of Seyed Mohammed’s father and

10   great uncle in front of him when he was a child does not

11   constitute persecution of Seyed Mohammed.     See Tao Jiang v.

12   Gonzales, 500 F.3d 137, 141 (2d Cir. 2007).

13       Finally, the agency did not err in denying CAT relief,

14   because Seyed Mohammed presented no particularized evidence

15   that he would be tortured by or with the acquiescence of the

16   Sri Lankan government.   See Mu Xiang Lin v. U.S. Dep’t of

17   Justice, 432 F.3d 156, 160 (2d Cir. 2005).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.   Any pending request for

23   oral argument in this petition is DENIED in accordance with
                                   5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   6